Title: From George Washington to William Grayson, 26 July 1786
From: Washington, George
To: Grayson, William



Dear sir,
Mount Vernon 26th July 1786.

It is a fact that your favor of the 27th of May was long getting to me; but why it happened so, I am unable to inform you; as I generally send to the Post Office in Alexandria twice in every week.
Is it not among the most unaccountable things in nature that the representation of a great Country shou’d, generally, be so thin as not to be able to execute the functions of Government? To what is this to be ascribed? Is it the result of political manouvre in some States, or is it owing to supineness, or want of means?
Be the causes what they may, it is shameful & disgusting. In a word it hurts us; our character as a nation is dwindling; & what it must come to if a change should not soon take place, our enemies have foretold; for in truth we seem either not capable, or not willing to take care of ourselves.
For want, I suppose, of competent knowledge of the Connecticut claim to Western territory, the compromise which is made with her, appears to me to be a disadvantageous one for the Union; & if her right is not one of the motives (according to your account) for yielding to it, in my humble opinion, is exceedingly dangerous & bad; for upon such principles, might, not right, must ever prevail, & there will be no surety for anything.
I wish very sincerely that the Land Ordinance may answer the expectations of Congress. I had, & still have my doubts of the utility of the plan, but pray devoutly, that they may never be realized, as I am desireous of seeing it a productive branch of the revenue. That part which makes the waters & carrying places common highways, & free for all the States, is certainly valuable.

I thank you for the other articles of information; such as you have disclosed confidentially, you may rest assured will proceed no further, ’till it becomes public thro’ other channels; & this shall always be the case with paragraphs which are so marked. The answer to the Memorial of Mr Adams, by Lord Carmarthen, I have seen at large. It was impolitic & unfortunate, if it was not unjust in these States to pass laws, which by fair construction might be considered as infractions of the treaty of peace.
It is good policy at all times, to place one’s adversary in the wrong. Had we observed good faith, & the western Posts had then been withheld from us by G: Britain, we might have appealed to god & man for justice, & if there are any guarantees to the treaty, we might have called upon them to see it fulfilled. But now we cannot do this—tho’ clear I am, that the reasons assigned by the British ministry are only ostensible—& that the Posts, under one pretence or another, were intended to have been detained, tho’ no such acts had ever passed: but how different would our situation have been under such circumstances? With very sincere regard & Affection, I am Dr Sir, &ca

G: Washington

